Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3-4, 7-9, 11, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chonlamaitri (US Pub 20060121290) in view of Schicht (US 20060240266) and Polcyn (US Pub 20110236715).
Regarding claim 1, 4, 8: Chonlamaitri teaches the following two embodiments of a coated article,

    PNG
    media_image1.png
    467
    530
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    677
    618
    media_image2.png
    Greyscale


	Although the metal oxynitride layer (13) is shown to include Zr, it does comprise silicon oxynitride therein and as such, meets the requirements claimed.
Although Chonlamaitri’s coating fails to show a protective layer comprising one of the materials claimed over layer 15, they do not exclude this and actually teach that other layers can be applied over layer 15 as desired (see 0031, 0036).
As Schicht, who similarly teaches a low-e coating, discloses the benefits of having a protective layer of TiO2, etc. directly over an outermost silicon nitride layer allows for enhanced mechanical durability over that of using just silicon nitride (abstract, see background, 0013-0015, 0018-0023), it would have been obvious to one having ordinary skill to modify Chonlamaitri to include a TiO2 protective layer according to Schicht above their silicon nitride outermost layer to obtain enhanced mechanical durability. 
Although Chonlamaitri’s primer fails to meet the compositional requirements claimed, they do not limit their layer material.
As Schicht and Polcyn, who each similarly teach low e coatings, disclose that primer layers directly on silver layers can be Ti for protecting the Ag (see 0034 in Schicht and Polcyn in its entirety), it would have been obvious to one having ordinary skill at the time of invention to modify Chonlamaitri to include their primer being that comprising Ti for protecting underlying Ag layers. 
Although Chonlamaitri fails to teach their silver layer being discontinuous, they do not exclude this.
As Polcyn, who similarly teach low e coatings, disclose that it is desirable to make a silver layer discontinuous for increased visible absorption and asymmetrical reflectance (see 0008 for example), it would have been obvious to one having ordinary skill at the time of invention to modify Chonlamaitri to include their silver layer discontinuous for increased visible absorption and asymmetrical reflectance. 
Regarding claim 7: The limitation that the primer oxidized after the primer is deposited is product by process and it has been held by the courts that process limitations do not provide patentable weight if the structure is taught within the prior art (MPEP 2113). In the instant case, the only structure the process limitation provides is that the primer is oxidized and as Chonlamaitri’s primer can be the titanium of Polcyn and Polcyn teaches that such a primer captures oxygen (i.e. oxidizes) during overlying layer deposition, heat treatment, etc., to protect the silver from oxidation, the primer is expected, or at the very least rendered obvious to make, oxidized after deposition as claimed. 
Regarding claim 9: As shown above, a second functional layer can be arranged in the manner claimed. 
Regarding claims 3 and 11: Although Chonlamaitri’s layer 3 shown above in the first embodiment directly contacting the substrate is not zinc stannate as claimed, they do not appear to exclude such a material either. 
	As Polcyn, who similarly teaches a coating comprising alternating dielectric and silver layers, discloses that it is desirable in the art to make the layer directly contacting and between the glass and an overlying ZnO layer that of zinc stannate (see entire disclosure), it would have been obvious to one having ordinary skill at the time of invention to modify Chonlamaitri to include making their layer 3 directly contacting and between their glass and overlying ZnO layer that of zinc stannate to obtain a desirable coating. 
Regarding claim 15: For reasons previously provided, Chonlamaitri in view of Schicht, and Polcyn provides motivation for the following,

    PNG
    media_image3.png
    575
    667
    media_image3.png
    Greyscale


Chonlamaitri’s layers will have thicknesses overlapping and/or falling within the ranges claimed (see thicknesses of layers 3, 7, 9, 11, 13 and 15 in Chonlamaitri’ Tables in combination with protective TiO2 thickness of Schicht and additionally take note of the suitable thicknesses of zinc stannate and Ti primer layers taught by Polcyn and suitable primer Ti thicknesses taught by Schicht). As overlapping ranges provides a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill to choose thicknesses within Chonlamaitri’s workable ranges (MPEP 2144.05). 
Regarding claim 20:  Chonlamaitri does teach that their coated article being an automotive glass article, as well as a multiple or laminated glazing assembly (0001) but they fail to teach the specifics as required by claim 20. However, they do not exclude such a feature.
As Polcyn teaches that it is desirable for such a coated article to be first ply in an automotive glass wherein the coating is on a number 3 surface and the automotive glass further comprises a second ply over the number 3 surface (see Figure 1), it would have been obvious to one having ordinary skill at the time of invention to modify Chonlamaitri to include their article being a first ply in an automotive glass wherein their coating is on a number 3 surface and the automotive glass further comprises a second ply over the number 3 surface to obtain a desirable vehicle glazing. 

2.	Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chonlamaitri (US Pub 20060121290), Schicht (US 20060240266) and Polcyn (US Pub 20110236715) as applied to claim 1, in view of Arbab (US PN 6,495,251).
As discussed above, Chonlamaitri teaches the invention of claim 1.
Regarding claim 2: Chonlamaitri fails to teach their metal oxynitride layer being a gradient layer as claimed, however, they do not exclude this either. 
	As Arbab, who similarly teaches a coating comprising alternating dielectric and silver layers, discloses that making a metal oxynitride coating comprising silicon over a first functional layer graded (see Col. 6, lines 38-40) to include making the layer have greater oxygen content at the bottom surface (closest to the functional layer) and less as the top surface (closest to the protective layer) is desirable in the art (see Col. 6, lines 54-57), it would have been obvious to one having ordinary skill at the time of invention to modify Chonlamaitri to include making their oxynitride layer being graded  to include making the layer have greater oxygen content at the bottom surface (closest to the functional layer) and less as the top surface to obtain a desirable oxynitride layer. 

3.	Claims 1-4, 7-9, 11, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over You (US Pub 20160298384) in view of Arbab (US PN 6,495,251) in further view of Schicht (US 20060240266) and Polcyn (US Pub 20110236715).
Regarding claims 1, 3-4, and 8: You teaches the following coated article,

    PNG
    media_image4.png
    267
    708
    media_image4.png
    Greyscale

Additionally, the Examiner would like to point out that although the metal oxynitride layer 330 includes Al, the layer still comprises silicon oxynitride therein and as such, meets the requirements claimed.
You fails to teach a metal nitride comprising silicon over layer 330. However, as Arbab, who similarly teaches a low e coating, discloses that it is known and desired in the art to apply a protective layer of silicon nitride layer directly over a first outer silicon oxynitride containing layer (see Arbab’s claims 10-11, 32 and 33 wherein an outer silicon nitride layer can be over a silicon oxynitride layer 16), it would have been obvious to one having ordinary skill at the time of invention to apply a silicon nitride protective layer over You’s silicon oxynitride containing layer 330 for desirable protection.
You fails to include a protective layer of one of the materials claimed over such a silicon nitride layer, however, as Schicht, who similarly teaches a low-e coating, discloses the benefits of having a protective layer of TiO2, etc. directly over an outermost silicon nitride layer allows for enhanced mechanical durability over that of using just silicon nitride (abstract, see background, 0013-0015, 0018-0023), it would have been obvious to one having ordinary skill to further modify You to include a TiO2 protective layer according to Schicht above their silicon nitride outermost layer to obtain enhanced mechanical durability. 
You fails to teach their Ag layer being discontinuous, however, as Polcyn, who similarly teach low e coatings, disclose that it is desirable to make a silver layer discontinuous for increased visible absorption and asymmetrical reflectance (see 0008 for example), it would have been obvious to one having ordinary skill at the time of invention to modify Chonlamaitri to include their silver layer discontinuous for increased visible absorption and asymmetrical reflectance. 
Regarding claim 2: You fails to teach their metal oxynitride layer being a gradient layer as claimed, however, they do not exclude this either. 
	As Arbab, who similarly teaches a coating comprising alternating dielectric and silver layers, discloses that making a metal oxynitride coating comprising silicon over a first functional layer graded (see Col. 6, lines 38-40) to include making the layer have greater oxygen content at the bottom surface (closest to the functional layer) and less as the top surface (closest to the protective layer) is desirable in the art (see Col. 6, lines 54-57), it would have been obvious to one having ordinary skill at the time of invention to modify You to include making their oxynitride layer being graded  to include making the layer have greater oxygen content at the bottom surface (closest to the functional layer) and less as the top surface to obtain a desirable oxynitride layer. 
Regarding claim 7: The limitation that the primer oxidized after the primer is deposited is product by process and it has been held by the courts that process limitations do not provide patentable weight if the structure is taught within the prior art (MPEP 2113). In the instant case, the only structure the process limitation provides is that the primer is oxidized and as You’s layer 320 (primer) is oxidized (see above), the claimed structure is considered to be met. 
Regarding claim 9: You does not teach an additional functional layer in the manner claimed, this is considered nothing more than duplication of parts and it has been held by the courts that this is not patentable unless a new and unexpected result occurs (MPEP 2144.04). In the instant case, although You may not teach an additional functional layer arranged in the manner claimed, as it is well known in the art to duplicate the sequence of functional layers for enhanced optical properties (see Arbab or Schicht), it would have been obvious to one having ordinary skill at the time of invention to modify You to include an additional functional layer sequence under their first for desirable optical properties. 
Regarding claim 11: For reasons previously discussed, You in view of Schicht, Arbab and Polcyn provide motivation for the following wherein the Ag is discontinuous,


    PNG
    media_image5.png
    445
    1042
    media_image5.png
    Greyscale

You does not teach their layer 220 being zinc oxide as required by the claims, however, they do not exclude it either. 
	As both Schicht and Arbab, who similarly disclose low e coatings, disclose the desire in the art for the contact layer directly under a silver layer and over a zinc stannate layer being that of ZnO (see Schicht and Arbab), it would have been obvious to one having ordinary skill at the time of invention to modify You to include their contact layer 220 directly between and contacting their underlying zinc stannate and overlying silver layer to be that of ZnO according to Arbab or Schicht to obtain a desirable contact coating. 
Regarding claim 15: For reasons previously discussed, You in view of Schicht, Arbab and Polcyn provides motivation for the following wherein the Ag is discontinuous,


    PNG
    media_image5.png
    445
    1042
    media_image5.png
    Greyscale

	
You does not teach their layer 220 being zinc oxide as required by the claims, however, they do not exclude it either. 
	As Schicht, Arbab, and Polcyn, who each similarly disclose low e coatings, disclose the benefits of the contact layer directly under a silver layer and over a zinc stannate layer is that of ZnO, it would have been obvious to one having ordinary skill at the time of invention to modify You to include their contact layer 220 directly between and contacting their underlying zinc stannate and overlying silver layer to be that of ZnO according to Arbab, Schicht or Polcyn to obtain a desirable contact coating. 
You’s first layer of zinc stannate 210 can be 5-60nm thick (0043), their silver layer 230 is 5-25nm thick (0048), their layer 320 (primer) is 0.5-5nm thick (0063), and their metal oxynitride layer 330 is 2-20nm thick (0065). Additionally, their zinc oxide layer 220 is that according to Schicht, Arbab or Polcyn which have a thickness overlapping the range claimed. As overlapping ranges provides a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill to choose thicknesses within the above workable ranges (MPEP 2144.05). 
You’s metal nitride layer is that according to Arbab and although the thickness is not taught, it has been held by the courts that where the only difference between the prior art and claim is thickness, the claim is not patentable unless there is evidence that such thicknesses are critical. More specifically, it is not inventive to discover optimum and workable ranges by routine experimentation (MPEP 2144.05). 
	In the instant case, not only is it known in the art that optimizing thickness of layers changes physical and optical properties of a coating and can be adjusted as desired but the claimed thicknesses are also well known thicknesses used for outer silicon nitride layers (see Schicht 0030 discussing thickness of outer silicon nitride layers). As such, it would have been obvious to one having ordinary skill at the time of invention to optimize the thicknesses of You’s silicon nitride layer through routine experimentation to obtain desirable physical and optical properties and even include thicknesses as taught by Schicht to obtain a desirable coating.
Regarding claim 20: You fails to teach their coated article being in an automotive glass article in the manner required by claim 20. However, they do not exclude such a feature.
As Polcyn teaches that it is desirable for such a coated article to be first ply in an automotive glass wherein the coating is on a number 3 surface and the automotive glass further comprises a second ply over the number 3 surface (see Figure 1), it would have been obvious to one having ordinary skill at the time of invention to modify You to include their article being a first ply in an automotive glass wherein their coating is on a number 3 surface and the automotive glass further comprises a second ply over the number 3 surface to obtain a desirable vehicle glazing. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-9, 11, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,479,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims encompass that of the Patent.
Response to Arguments
Applicant's arguments filed June 20, 2022 have been fully considered but are not persuasive.
Applicants initially argue against the cited references meeting the claimed invention because Applicants assert that equating Chonlamaitri’s coating to Applicants is inaccurate as Applicants require a metal (Ag) in contact with a primer layer comprising Ti, Ti and Al or combinations thereof.
This is not persuasive because Chonlamaitri in view of Schicht or Polcyn does meet the argued requirements for reasons provided in the previous Office Action. Specifically, Chonlamaitri’s coated article is shown below (two variations),

    PNG
    media_image1.png
    467
    530
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    677
    618
    media_image2.png
    Greyscale

As shown above, Chonlamaitri includes a metal (Ag) in contact with a primer layer (11 directly on 9 in the first figure and 11’ directly on 9’ in the second figure). Although the primer is NiCrOx, as Schicht and Polcyn, who each similarly teach low e coatings, disclose that primer layers directly on silver layers can be Ti for protecting the Ag (see 0034 in Schicht and Polcyn in its entirety), it would have been obvious to one having ordinary skill at the time of invention to modify Chonlamaitri to include their primer being that comprising Ti for protecting underlying Ag layers. As this modification will be replacing the NiCrOx of the primer layers with Ti, Chonlamaitri as modified will include a metal (Ag) in contact with a primer layer comprising Ti as claimed.
Applicants also argue that claim 1 as amended recite that the metals used in the primer layer only include aluminum as an alloy with titanium which is not taught in the cited art. This is not persuasive because the references do not have to teach aluminum nor an alloy of aluminum with titanium. Specifically, although recited, neither aluminum nor an alloy of aluminum and titanium is required to meet the claim. Instead, the claim can be met by a primer of Ti which is rendered obvious in view of the replied upon art for reasons presented above. 
Applicants argue against the cited art teaching claims 11 and 15 but this is not persuasive. Specifically, as discussed in the Office Action, Chonlamaitri’s coated article is shown below,

    PNG
    media_image1.png
    467
    530
    media_image1.png
    Greyscale


The metal oxynitride layer (13) comprises silicon oxynitride therein.
Although Chonlamaitri’s primer fails to meet the compositional requirements claimed, they do not limit their layer material.
As Schicht and Polcyn, who each similarly teach low e coatings, disclose that primer layers directly on silver layers can be Ti for protecting the Ag (see 0034 in Schicht and Polcyn in its entirety), it would have been obvious to one having ordinary skill at the time of invention to modify Chonlamaitri to include their primer being that comprising Ti for protecting underlying Ag layers. 
Although Chonlamaitri fails to teach their silver layer being discontinuous, they do not exclude this.
As Polcyn, who similarly teach low e coatings, disclose that it is desirable to make a silver layer discontinuous for increased visible absorption and asymmetrical reflectance (see 0008 for example), it would have been obvious to one having ordinary skill at the time of invention to modify Chonlamaitri to include their silver layer discontinuous for increased visible absorption and asymmetrical reflectance. 
Although Chonlamaitri’s layer 3 shown above in the first embodiment directly contacting the substrate is not zinc stannate as claimed, they do not appear to exclude such a material either. 
	As Polcyn, who similarly teaches a coating comprising alternating dielectric and silver layers, discloses that it is desirable in the art to make the layer directly contacting and between the glass and an overlying ZnO layer that of zinc stannate (see entire disclosure), it would have been obvious to one having ordinary skill at the time of invention to modify Chonlamaitri to include making their layer 3 directly contacting and between their glass and overlying ZnO layer that of zinc stannate to obtain a desirable coating. 


Although Chonlamaitri’s coating fails to show a protective layer comprising one of the materials claimed over layer 15, they do not exclude this and actually teach that other layers can be applied over layer 15 as desired (see 0031, 0036).
As Schicht, who similarly teaches a low-e coating, discloses the benefits of having a protective layer of TiO2, etc. directly over an outermost silicon nitride layer allows for enhanced mechanical durability over that of using just silicon nitride (abstract, see background, 0013-0015, 0018-0023), it would have been obvious to one having ordinary skill to modify Chonlamaitri to include a TiO2 protective layer according to Schicht above their silicon nitride outermost layer to obtain enhanced mechanical durability. 
The above modification will provide Chonlamaitri with the following meeting the layer sequence of claims 11 and 15,


    PNG
    media_image3.png
    575
    667
    media_image3.png
    Greyscale

Applicants argue again that Chonlamaitri fails to teach the primer as claimed and arranged but this is not persuasive for reasons provided above. 
Applicants argue that Chonlamaitri requires ZrSiOxNy to yield certain properties which are unrelated to the properties achieved by the present invention and there is no evidence that one skilled in the art would have been motivated to look at Chonlamaitri when creating a coated article with improved durability and reduced corrosion/glitter defects and even if one would look to Chonlamaitri, they would not have been motivated to cure the deficiencies to include a primer as claimed.
This is not persuasive. Initially, although Chonlamaitri may require ZrSiOxNy, there is nothing in the claim that excludes this. Instead, claims 1 and 15 only recite metal oxynitride comprising silicon oxynitride and claim 11 only requires metal oxynitride to comprise silicon. There is nothing that excludes the presence of Zr in the claimed metal oxynitride layers (i.e. by means of “consisting of” for example). Additionally, even though Chonlamaitri uses the layer for a purpose different than Applicants, Chonlamaitri does not have to teach Applicants purpose or intended properties. It is noted that there are absolutely no properties claimed.  Further, regarding again that there would be no motivation to include a primer as claimed, this is again, not persuasive for reasons above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/           Primary Examiner, Art Unit 1784